Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 26, 2020. 

Amendments
           Applicant's response and amendments, filed May 26, 2020, is acknowledged. Applicant has cancelled Claims 1-178, and added new claims, Claims 180-228. 
	Claims 180-228 are pending.
	 
Priority
This application is a 371 of PCT/US2018/023631 filed on March 21, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/475,024 filed on March 22, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

1. 	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
i) alternative gene editing system nucleases, as recited in Claims 194, 208, 211, and 225; 
ii) if Applicant elects Cas9, then further elect alternative Cas9 molecules and corresponding SEQ ID NO, as recited in Claims 195 and 209; 
iii) alternative targeted genomic region, as recited in Claims 180-181, 201-202, 219, and 223-224;
iv) alternative gRNA targeting domain SEQ ID NO’s, as recited in Claims 182-183, 188, 202-203, and 228, concordant with the above-elected targeted genomic region; 
v) alternative crRNA SEQ ID NO, as recited in Claim 186, concordant with the above-elected species; 
vi) alternative tracr SEQ ID NO, as recited in Claims 186-188, concordant with the above-elected species; 

viii) alternative flagpole SEQ ID NO, as recited in Claim 184, concordant with the above-elected crRNA and tracr SEQ ID NO’s and concordant with the above-elected alternative additional structural gRNA feature; 
ix) alternative flagpole extension SEQ ID NO’s, as recited in Claim 185 and 187, concordant with the above-elected crRNA and tracr SEQ ID NO’s and concordant with the above-elected alternative additional structural gRNA feature;
x) alternative gRNA structures, as recited in 188 (separate nucleic acids), 188 (single nucleic acid), 189 (single guide RNA; elect SEQ ID NO), concordant with the above-elected species; 
xi) alternative additional composition structure, as recited in Claim 197 (template nucleic acid), 204, 212, 217, and 220 (additional gRNA; elect specific target gene), Claims 200, 208, and 211 (template nucleic acid further comprising CAR), and Claim 228 (AAV6 vector comprising template nucleic acid SEQ ID NO:126), concordant with the above-elected species;  
xii) if the alternative additional composition structure from above is the template nucleic acid further comprising CAR, then further elect alternative CAR, as recited in Claims 200 and 202, concordant with the above-elected species;  
xiii) alternative CAR SEQ ID NO, as recited in Claims 200 and 214, concordant with above-elected CAR; and 
xiv) alternative gRNA/Cas9 compositions, as recited in Claims 196 and 206 (RNP complex), 207-208 and 227 (nucleic acid vector encoding gRNA and Cas).

Applicant is required, in reply to this action, to elect a single species from each of (i)-(xiv), respectively and concordantly, to which the claims shall be restricted if no generic claim is finally held to be allowable. Discordant species elections will be considered a non-compliant response. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the common technical feature is a gene editing system comprising a guide RNA targeting to a TET2 intron or a TET2 intron-exon junction. However, prior to the effective filing date of the instantly claimed invention, Sharp et al (WO 16/049024; published March 31, 2016; effectively filed September 22, 2015; of record) is considered relevant prior art for having disclosed guide RNA directed to TET2 (claim 16).
Sharp et al do not disclose ipsis verbis that the gRNA is directed to a TET2 intron. 
Kunimoto et al (Scientific Reports 2(273): 10 pages, DOI:10.1038/srep00273, 2012) is considered relevant prior art for having taught a gene editing system to disrupt the TET2 locus, said gene editing system directed to a TET2 intron (Figure 1a).
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.

It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633